Exhibit 10.6


March 22, 2010
 

 Randy N. McCullough  Stephen D. Kelley  CEO  Chief Operating Officer  Charles &
Colvard, Ltd.  Cree, Inc.  300 Perimeter Park, Suite A  4600 Silicon Drive
 Morrisville, North Carolina 27560  Durham, North Carolina 27703

 
This letter, when signed on behalf of Charles & Colvard, Ltd. (“C&C”) and Cree,
Inc. (“Cree”), will serve as an agreement between C&C and Cree, effective as of
the date first set forth above (the “Agreement”), to amend the parties' letter
agreement dated November 12, 2007 (which was effective on and after December 25,
2007 and previously amended by the letter dated September 18, 2008) (the “Letter
Agreement”) and to document such other mutual agreements as set forth
herein.  Except as expressly provided herein, the supply and purchase of SiC
Materials will be governed by the terms and conditions of the parties’ Amended
and Restated Exclusive Supply Agreement dated June 6, 1997 (the “Supply
Agreement”, as amended).  Capitalized terms used herein which are not defined
herein but are defined in the Supply Agreement shall have the meanings specified
in the Supply Agreement.
 
 
1.
Cree and C&C agree that C&C is obligated to purchase [***] kilograms of SiC
production crystals previously manufactured by Cree for C&C pursuant the Letter
Agreement at a price of $[***] per gram for grade 10 and $[***] per gram for
grade 20.  This material was previously graded and approved by C&C as “usable
material” in accordance with the applicable specifications (Reference:
Attachment A).

 
 
2.
Notwithstanding any contrary language in the Letter Agreement, Cree and C&C
agree that on or before March 31, 2010, and each calendar month thereafter, C&C
will purchase at least [***] kilograms of this previously manufactured SiC
production crystals until the full amount (i.e., [***] kilograms) of the
material identified in Paragraph 1 has been purchased by C&C.



 
3.
Notwithstanding any contrary language in the Supply Agreement, the following new
provisions shall apply to purchase orders for SiC Materials (other than those
orders contemplated by Paragraph 2 above) placed on or after the date of this
Agreement (each a “New Order”):



 
(a) Lead time for each New Order shall be [***] months.  For example, for
delivery of newly manufactured SiC Materials in [***], a New Order must be
placed by C&C in [***].  When [***], Cree will advise C&C of any reduction in
the applicable lead time for subsequent orders; and



 
(b) The minimum order quantity for each New Order placed by C&C in accordance
with the terms defined by the Supply Agreement shall be [***] kilograms.

 

 
4.
Planning: On or before the first day of each calendar quarter during the Term of
this Agreement, starting with the calendar quarter beginning on October 1, 2010,
C&C will submit to Cree via facsimile or e-mail a rolling forecast of its
projected requirements for


      [***] Confidential treatment requested pursuant to a request for
confidential treatment filed with the Securities and Exchange
Commission.  Omitted portions have been filed separately with the Commission.
 

 
Cree, Inc. and Charles and Colvard, Ltd. Proprietary
 
1 of 4

--------------------------------------------------------------------------------

 
 

 
 
SiC Materials to be purchased from Cree during the next four (4) calendar
quarters in a format to be agreed upon by the parties. Although such forecasts
are for planning purposes only and do not represent a commitment by C&C to
purchase or Cree to sell any SiC Materials, C&C will endeavor to submit timely
and accurate forecasts to ensure that Cree has the most current information
available to anticipate and plan its production schedule.

 

 
5.
When the rolling forecast first indicates that newly manufactured SiC Materials
are needed by C&C in [***] months, Cree and C&C will begin proactive discussions
on the specifications and prices that will be applicable to such materials,
including any necessary changes in the crystal diameter and grading process due
to interim changes in Cree’s manufacturing process.  Consistent with past
practices, the parties shall agree in writing on prices, quarterly quantities,
and any necessary modifications to the specifications prior to the resumption of
New Orders; provided however, this provision does not alter the rights and
duties of the parties under the Supply Agreement.

 

 
6.
To the parties’ knowledge, as of the effective date of this Agreement there are
no existing defaults under the Supply Agreement nor events which have occurred
that, with the giving of notice or the passing of time, will become a default
under the Supply Agreement.

 

 
7.
The contents of this Agreement shall be considered “Confidential Information” of
each party subject to the provisions of Section 5 of the Supply Agreement.



 
 
ACKNOWLEDGED AND AGREED:

 
 

   CHARLES & COLVARD, LTD. CREE, INC.          By: /s/ Randy N. McCullough
By: /s/ John T. Kurtzweil     Randy N. McCullough John T. Kurtzweil    Chief
Executive Officer  Chief Financial Officer          Date:  March 24, 2010
Date:  March 23, 2010

 
 

 


























[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been filed separately with the Commission.
 
 
Cree, Inc. and Charles and Colvard, Ltd. Proprietary
 
2 of 4

--------------------------------------------------------------------------------

 
ATTACHMENT A


Specification of usable material as referenced in paragraph 1 above.


The quantity of “usable material” of crystals delivered to C&C pursuant to the
Letter Agreement will be determined according to the following:
 
A.  
Material will be graded according to the specifications defined below.

 
B.  
Grams of usable material will be calculated on a crystal-by-crystal basis
according to the following equation:  (usable mm) as a percent of total length
of the crystal in mm multiplied by the actual weight of the crystal in grams.
“Usable mm” means millimeters of usable material as defined in Attachment A.

 
C.  
Crystals shipped to C&C must contain at least [***] grams of usable material for
the 2" crystals, [***] grams for 2.25" crystals, [***] grams for 2.40” crystals
or [***] grams for 3" crystals.  This usable area must be contiguous.  Crystal
diameter to be shipped will be 2", 2.25", 2.40" or 3", as determined by Cree.



COLOR:   Usable material is calculated as "light gray” or “very light
gray".  Specifically tone/color number 20 and 10 1 as used in the C&C
boule-grading screen will be considered acceptable tone and color
material.  (Note: Grade 10 is preferred.  Grade 20 material will be valued at
$[***] per-gram.)


DEFECTS:
Material volume of acceptable color will be reduced by the percentage of the
defects listed in the table below.  C&C shall set the acceptable standards for
the quality of both the color and defects of all material purchased pursuant to
the Letter Agreement. Unless otherwise mutually agreed by the parties in
writing, however, the grading of the material by both Cree and C&C will adhere
to those standards and methods identified in Notes 1 & 2 below, applied on a
consistent basis in the same manner as applied during September, October and
November of calendar 2003.  Should C&C deem such standards and methods or new
defects unacceptable, it can request changes to its volume commitment or the
methods, standards or list of price reducing defects, with such changes to be
effective sixty (60) days after giving Cree notice of the changes.  Cree may
request changes to its pricing and/or volume commitment.  If the parties do not
agree in writing on the changes to be made, before the effective date of the
requested changes, either party can terminate the Letter Agreement upon notice
and, in that event, the Supply Agreement will govern the parties’ obligations
thereafter.


ID
D-Type
   
1
[***]
 
Reduce
2
[***]
 
Reduce
3
[***]
 
Reduce
4
[***]
 
No reduction
5
[***]
 
Reduce
6
[***]
 
Reduce
7
[***]
 
 No reduction
8
[***]
 
Reduce
9
[***]
 
Reduce





[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been filed separately with the Commission.
 

 
Cree, Inc. and Charles and Colvard, Ltd. Proprietary
 
3 of 4

--------------------------------------------------------------------------------

 
Notes


1  
CH0257R 17.4mm tone/color 20 (lightest 20), new gray boules that are lighter
than this will grade as 10, CE0269R 9.5mm tone/color 30 (lightest 30), new gray
boules that are lighter than this will grade as 20



2  
Micropipe grading will be performed according to the Cree document identified as
the CCG – 948 Rev C, Dense Fine Pipe Grading procedure (Revision 8/17/06).  The
area determined according to this procedure multiplied by 1.2, (“20% adder”),
defines the area of non-usable material for micropipes.





































CGS-C122-8





Cree, Inc. and Charles and Colvard, Ltd. Proprietary
 
4 of 4

--------------------------------------------------------------------------------

 
